DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 2017/0033439 in view of Akiyama, US 2016/0266548.
Liu discloses a wristworn device comprising a radio communication device for at least one of receiving signals from and transmitting signals to a communication device external to the wristworn device, the wristworn device comprising: 
a non-electrically conductive watchcase (110) that itself has an outer surface, a display (120) that seals a first end of the watchcase and a case back (115) that seals a second end of the watchcase; 
an antenna structure comprising a conductive layer disposed on the outer surface (150, 160) of the non-electrically conductive watchcase and an internal conductive layer [0024] electromagnetically coupled to the outer conductive layer (“the first antenna element 150 and the ground plate (e.g., circuit board 130) may form a first dipole”);

wherein the outer conductive layer is electromagnetically coupled to the radio communication device ([0019] “circuitry on the circuit board is configured to sense the incoming or received radio signals of the active antenna” also see [0024]-[0029]), and 
the outer conductive layer together with the inner conductive layer function as the antenna for at least one of reception or transmission of signals for the radio communication device [0019].
Liu does not explicitly disclose a crystal for sealing the first end of the case.  It is well known in the art to use crystal for sealing the case.
Akiyama shows crystal 33 for sealing the case [0069].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use crystal for sealing the case because Liu does not disclose what is used and crystal is a very common choice which would flown naturally to the skilled artisan and would have yielded predictable results.

Regarding claim 3, Liu and Akiyama disclose the inner conductive layer is a ground plane of a PC board (Liu [0024]).
Regarding claim 5, Liu and Akiyama disclose the outer conductive layer comprises metallic paint, laser direct structuring (LDS), a solid metallic or partitioned foil, or a solid or partitioned piece of metal (Liu [0022]).
Regarding claim 6, Liu and Akiyama disclose a display (Liu 120), operatively coupled to the controller, for displaying information based on the signals received from the radio communications device.
Regarding claim 7, Liu and Akiyama disclose the antenna structure (150, 160) is tuned to a selected frequency (Liu [0014]).
Regarding claim 8, Liu and Akiyama disclose the antenna structure (150, 160) is tuned to a range of frequencies (Liu [0020]).
Regarding claim 9, Liu and Akiyama disclose the antenna structure is left un-tuned (“untuned” here interpreted to mean not tuned to a specific frequency [0013]).
Regarding claim 10, Liu and Akiyama disclose the case back is selected from the group consisting of a ferrous metal, a non-ferrous metal, a nonmetal, or a combination of metal and nonmetal [0026].
Regarding claim 11, Liu and Akiyama disclose the display comprises a dial assembly and one or more display hands, wherein the dial assembly is comprised of conductive or non-electrically conductive materials (Akiyama, dial 11 and hands 22,23).
Regarding claim 12, Liu and Akiyama disclose one or more switches for interfacing with the controller for entering data into or configuring operation of the controller [0029].
Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. Applicant argues the combination of the internal conductive layer electromagnetically coupled to the outer conductive layer with the radio communication device electromagnetically coupled to the outer conductive layer is absent in the Liu patent.  Examiner disagrees.  Liu teaches the outer conductive layer (antennas 150, 160) is electromagnetically coupled to the radio communication device in [0019], “circuitry on the circuit board is configured to sense the incoming or received radio signals of the active antenna”.  Liu describes how to improve the coupling [0021] and how to minimize the coupling between the two outer layers.  Liu also teaches the outer conductive layer is electromagnetically coupled to the inner conductive layer in [0024], “the first antenna element 150 and the ground plate (e.g., circuit board 130) may form a first dipole.”  Therefore it is seen that contrary to applicant’s assertions, Liu teaches the combination of these two features.
Applicant further argues that the physical connections between the layers are absent in applicants invention. Applicants claim language does not preclude the physical connections and in fact previously required it. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., absence of physical connections) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833